Title: 23d.
From: Adams, John Quincy
To: 


       A second lighter came up this day with things from the ship. We were very busy in unpacking during the whole day. A bed was set up in the house in which I lodg’d, but we have done sufficient to make a great deal of work before we get at rights. There is yet a great deal to be done to the house. When I came from Newbury-Port, I intended to have studied as much here as I should have done there; but I begin to suspect that I shall find it utterly impossible. At least I have given up all thoughts of doing any thing in that way for the present.
      